Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-15-00126-CV

  WELLS FARGO BANK, N.A., as Trustee for Securitized Asset Backed Receivables L.L.C.
           2005-FR4 Mortgage Pass-Through Certificates Series 2005-FR4,
                                   Appellant

                                                 v.

     KINGMAN HOLDINGS, L.L.C., as Trustee of the Manderly Place 8118 Land Trust,
                                 Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-17188
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: June 3, 2015

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed an unopposed motion to dismiss this appeal. We grant the motion. See

TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d) (absent agreement of the parties, costs are taxed against appellant).


                                                  PER CURIAM